Citation Nr: 1045008	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the lumbosacral spine, claimed as secondary to the service-
connected disabilities of postoperative residuals, left knee 
and/or left hip strain.  

2.  Entitlement to a schedular evaluation higher than 20 percent 
for left hip strain.  

3.  Entitlement to an increased disability evaluation for left 
hip strain on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from February 1972 to November 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in March 2007 and April 
2008 by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 2007, the RO denied service connection for degenerative 
arthritis of the lumbosacral spine.  

In the April 2008 rating decision, the RO denied the Veteran's 
claim seeking an evaluation higher than 10 percent for left hip 
strain.  However, in an April 2009 rating decision, the RO 
granted an increased evaluation of 20 percent effective November 
30, 2007, the date of receipt of the Veteran's increased rating 
claim.  

The Veteran presented hearing testimony before a Decision Review 
Officer (DRO) at the RO regarding the issues on appeal in October 
2008.  The Veteran later presented testimony at the RO regarding 
the issues on appeal at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2010.  Both hearing 
transcripts are associated with the claims file.  

The issues of: (1) entitlement to service connection for 
degenerative arthritis of the lumbosacral spine as secondary to 
the service-connected disabilities of postoperative residuals, 
left knee and/or left hip strain; and (2) entitlement to an 
increased evaluation left hip strain on an extraschedular basis 
are addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action is 
required by the appellant.



FINDING OF FACT

The Veteran is in receipt of the maximum disability rating 
available under Diagnostic Code (DC) 5253 for impairment of the 
thigh.  


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent have not been met or approximated for the Veteran's left 
hip strain at any time during the claim/appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.56, 4.71a, DC 5253 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and, as discussed herein, none has been shown.

In the present case, the Veteran was advised, in a February 2008 
VCAA notice letter, of the evidence needed to substantiate his 
claim for an increased rating, and the delegation of 
responsibilities between the Veteran and VA in obtaining such 
evidence.  

The Veteran was also informed, in the February 2008 notice 
letter, how VA determines the disability rating and effective 
date, as required by Dingess.  Also, although no longer required, 
he was provided with the schedular criteria pertinent to his 
claim for an increased rating in a June 2008 notice letter. 

Further, the Veteran has been provided with ample opportunity to 
submit evidence and argument in support of his claim and to 
participate effectively in the processing of his claim during the 
course of this appeal.  As stated above, neither the Veteran nor 
his representative has alleged any prejudice with respect to the 
notice, or lack thereof, received for his increased-rating claim 
during the course of this appeal. 

Moreover, the Veteran has been provided with a copy of the April 
2008 and April 2009 rating decisions, and the April 2009 SOC, 
which include discussion of the facts of the claim adjudicated 
herein, pertinent laws and regulations, notification of the bases 
for the decision, and a summary of the evidence considered to 
reach the decision.  

In consideration of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in February 2008 and November 
2008 in connection with his claim.  The examination reports have 
been reviewed and include all relevant findings.  Although the 
February 2008 examiner did not have access to the claims folder 
when evaluating the Veteran, that does not render the February 
2008 examination report inadequate under the facts and 
circumstances of this case.  The Veteran provided adequate 
information at his examination regarding the history of his 
claimed disability.  In addition, where an increase in an 
existing disability rating based on established entitlement to 
compensation is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(emphasis added).  Furthermore, the Veteran is already in receipt 
of the maximum evaluation for his left hip disability under the 
diagnostic codefor which his disability is evaluated.  Thus, in 
consideration of the foregoing, the Board finds that the 
examination reports are adequate for rating purposes in this 
case.  

Also, private treatment records adequately identified as relevant 
to the Veteran's claim have been provided or obtained, to the 
extent possible, and are associated with the claims folder.  
Further, the Veteran has submitted several written statements in 
connection with his claim and during the course of his appeal.    

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of the 
foregoing, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, 
but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on movement.  
38 C.F.R. § 4.45.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran seeks entitlement to a schedular 
evaluation higher than 20 percent his service-connected left hip 
strain.  He is currently rated under Diagnostic Code 5253 for 
impairment of the thigh.  

DC 5253 provides a 10 percent evaluation when there is limitation 
of abduction of the thigh such that the legs cannot be crossed or 
there is limitation of rotation such that it is not possible to 
toe out more than 15 degrees.  A 20 percent rating requires 
limitation of abduction with motion lost beyond 10 degrees.

Because the Veteran is already in receipt of the maximum 
disability evaluation available under DC 5253, an increased 
rating under DC 5201 is not warranted.  

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after 
careful review of the available diagnostic codes and the evidence 
of record, the Board finds there are no other codes that provide 
a basis to assign a schedular evaluation higher than the rating 
assigned herein.  The evidence does not show that the Veteran has 
ankylosis of the left hip, left hip flexion limited to 20 degrees 
or less, a flail hip joint, malunion of the femur with marked 
knee or hip disability, fracture of the surgical neck of the 
femur with false joint, or fracture of the shaft or anatomical 
neck of the femur at any time during the claim/appeal period.  
See DCs 5250-5255.   Consequently, the Veteran is not entitled to 
a higher evaluation under any of those diagnostic codes.

Although the Veteran asserted in his May 2009 letter that he is 
entitled to a 30 percent disability evaluation for his left hip 
disability due to loss of mobility and pain, the evidence does 
not show that the current severity of his left hip disability 
supports the assignment of a disability evaluation higher than 
the current 20 percent on a schedular basis under any applicable 
diagnostic code during the period at issue.  

Thus, for the foregoing reasons, the Board concludes that 
preponderance of the evidence weighs against the assignment of an 
increased schedular rating for any time during the claim/appeal 
period for the Veteran's left hip disability and no staged rating 
is warranted.  See Hart, supra.  

In reaching the above conclusion, the Board notes that, under the 
provisions of 38 U.S.C.A. § 5107(b), any reasonable doubt is to 
be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim for an increased schedular rating, 
as discussed herein, and the reasonable-doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to a schedular evaluation higher than 20 percent for 
left hip strain is denied.  

REMAND

After review of the record, the Board finds that a remand for 
additional evidentiary development is necessary.

A.  Service connection for degenerative arthritis
of the lumbosacral spine

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown,  Vet. App. 439 (1995) 
(en banc).  The Veteran seeks service connection for his current 
degenerative arthritis of the lumbosacral spine, on the basis 
that it is due to an altered gait resulting from his left knee 
and left hip disabilities.  

In the present case, the Veteran underwent compensation and 
pension examinations in connection with his claim in January 2007 
and November 2008.  Although both examiners provided medical 
nexus opinions regarding the relative probability that the 
Veteran's claimed low back disorder was related to service-
connected disability, both opinions are inadequate, for reasons 
explained below.

Based on review of the claims folder and examination and 
interview of the Veteran, the January 2007 VA medical examiner 
diagnosed degenerative arthritis of the lumbosacral spine and 
provided a medical nexus opinion regarding the relative 
probability that the Veteran's low back disorder was related to 
the Veteran's service-connected knee disability.  (The Veteran 
had not yet asserted that the low back disorder was also 
secondary to his left hip disability.)  Specifically, the 
examiner wrote that, due to the absence of evidence of a 
traumatic injury to the lumbar spine, he did not feel that there 
was a "cause and effect" relationship between the Veteran's 
current low back disorder and his knee disability.  He then 
concluded that it was less likely than a 50/50 chance that the 
current complaints were related to the service-connected left 
knee disability.  However, because the examiner's rationale for 
his conclusion was solely focused on causation and did not 
address aggravation on a secondary basis with respect to the 
Veteran's left knee disability, the opinion is not adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Later, the November 2008 VA medical examiner also reviewed the 
claims folder, examined and interviewed the Veteran, and 
diagnosed him with degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.  He further concluded 
that the Veteran's low back disability was not caused by or 
related to his service-connected left knee or left hip 
disabilities.  He explained that he saw no nexus between the 
Veteran's left knee disability and his low back disorder because 
there were no low back symptoms at all from the time of the 
Veteran's left knee injury in 1977 until almost 25 years later.  

However, the examiner added that, as to aggravation, he "could 
not resolve the issue without resort to mere speculation."  He 
did not explain the basis for this conclusion, and it is not 
clear in the record.  The Court has held that, in order to rely 
upon a statement that an opinion cannot be provided without 
resort to mere speculation, it must be clear that the procurable 
and assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or apparent upon a 
review of the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) (noting that the Board need not obtain further medical 
evidence where the medical evidence "indicates that determining 
the cause is speculative"); see also Jones v. Shinseki, 23 Vet. 
App. 382 (2010) (holding that where an examiner reports that an 
opinion cannot be provided without resort to speculation, it is 
necessary to determine whether there is additional information 
that could enable the examiner to provide the necessary opinion 
or whether the inability to provide the opinion was based on the 
limits of medical knowledge).  

The November 2008 examiner further wrote that there was no 
aggravation with respect to the left hip disability because there 
was never an actual injury to that region of the body.  He then 
noted, in an addendum, that if altered gait would have affected 
the low back, it would have occurred considerably earlier than 27 
years, which is the time interval between 1977 and the first 
onset of low back difficulty in the mid to late 1990s as reported 
by the Veteran. 

However, similar to the opinion provided by the January 2007 
examiner, the rationale for the November 2008 examiner's 
conclusion regarding whether the Veteran's low back disorder is 
related to an altered gait resulting from the Veteran's left knee 
and left hip disabilities is solely focused on causation, and 
does not address whether such an altered gait has "at least as 
likely as not" aggravated the Veteran's low back disorder.  
Thus, the November 2008 examiner's opinion is also inadequate.  
See Barr, supra.     

For the foregoing reasons, a remand for a supplemental medical 
opinion is needed with respect to the Veteran's claimed low back 
disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination.).

In this regard, the Board is cognizant that, during the pendency 
of this claim and appeal, an amendment was made to the provisions 
of 38 C.F.R. § 3.310 governing the award of service connection 
for disabilities that are proximately due to,the result of, or 
aggravated by, service-connected disability.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had not 
been VA's practice, which suggests that the recent change amounts 
to a substantive change. 

Because the Veteran filed his claim in May 2006, the present case 
predates the regulatory change.  Given what appear to be 
substantive changes, the Board finds that the version of 
38 C.F.R. § 3.310 in effect before the change should be applied, 
because it does not require the establishment of a baseline 
before an award of service connection may be made, and therefore 
appears more favorable to the claimant.

B.  Increased disability evaluation on an extraschedular basis
for left hip disability

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, supra, at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1).

In the present case, the Veteran has reported that he has missed 
several days at work and has difficulty performing tasks because 
of symptomatology related to his left hip.  See, e.g., hearing 
transcript, pages 7 and 17.  However, the RO has not addressed 
whether the Veteran is entitled to referral for consideration of 
an extraschedular evaluation for his claim for an increased 
rating for his left hip disability in accordance with 38 C.F.R. 
§ 3.321(b), in its adjudication of the Veteran's increased rating 
claim.  The Court has held that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when raised 
by the veteran or reasonably raised by the record.  Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008).  In consideration of the 
foregoing, the Board finds that remand is necessary so that the 
RO may address in the first instance whether the Veteran's 
claimed left hip disability warrants referral for extraschedular 
consideration in its adjudication of the Veteran's increased-
rating claim.  

Further, in remanding the issue of entitlement to an increased 
rating for the Veteran's left shoulder disability on an 
extraschedular basis, the Board finds that there is no prejudice 
to the Veteran in proceeding to adjudicate his increased rating 
claim on a schedular basis above, because the factors considered 
by the Board in a schedular evaluation of the Veteran's claim 
differ from the factors considered for extraschedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).  Thus, the issues are not 
inextricably intertwined such that further delay in adjudication 
of the claim for a higher schedular rating is required.  



In view of the foregoing, the case is REMANDED for the following 
actions:

1.  Forward the claims folder to the November 
2008 VA examining physician, Dr. S.K. (or 
another appropriate physician if S.K. is not 
available), to obtain a supplemental medical 
nexus opinion, without additional examination, 
for the Veteran's claimed low back disorder.  If 
another medical examination is deemed 
appropriate in order to provide the requested 
opinion, please so schedule.  The claims file, 
to include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
rendering his or her opinion.  

a.   Based on review of the claims folder to 
include prior examination reports, the 
examiner should state whether it is at least 
as likely as not (i.e., to at least a 50 
percent degree of probability) that any 
identified current low back disorder was 
caused or aggravated by an altered gait 
resulting from his service-connected left 
knee and/or hip disabilities; or whether such 
a relationship based on in-service causation 
or post-service aggravation is unlikely 
(i.e., a probability of less than 50 
percent.)  The examiner must provide a 
supporting rationale for the opinion 
expressed.  

b.  In providing the above opinion, the 
examiner should provide a thorough discussion 
of the Veteran's medical history as it 
pertains to his low back disorder in the 
examination report, and specifically address 
the November 2006, June 2007, and February 
2008 letters by W.R., D.C., and the May 2007 
treatment record from T.E.  The examiner must 
further confirm that the claims folder has 
been reviewed.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note: The term"aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

e.  If the opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  

2.  Readjudicate the Veteran's claims, to 
include consideration as to whether 
extraschedular referral to the Under Secretary 
for Benefits or the Director of the Compensation 
and Pension Service in accordance with 38 C.F.R. 
§§ 3.321(b)(1) is warranted with respect to the 
increased rating claim and application of the 
version of 38 C.F.R. § 3.310 prior to the 
September 2006 regulatory change with respect to 
the service connection claim.  If any benefit 
sought on appeal remains denied, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


